Citation Nr: 0416110	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  98-08 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD), 
for purposes of accrued benefits.  

2.  Entitlement to service connection for a back disorder for 
purposes of accrued benefits.  

3.  Entitlement to service connection for defective hearing 
for purposes of accrued benefits.  

4.  Entitlement to service connection for tinnitus for 
purposes of accrued benefits.  

5.  Entitlement to service connection for a kidney disorder 
as a result of exposure to ionizing radiation for purposes of 
accrued benefits.  

6.  Entitlement to service connection for a respiratory 
disorder, including a lung disorder and shortness of breath, 
as a result of exposure to ionizing radiation for purposes of 
accrued benefits.  

7.  Entitlement to service connection for a gastrointestinal 
disorder, to include uncontrollable bowels, a stomach 
disorder, an acute abdominal disorder as a result of exposure 
to ionizing radiation for purposes of accrued benefits.  

8.  Entitlement to service connection for a headache disorder 
as a result of exposure to ionizing radiation for purposes of 
accrued benefits.  

9.  Entitlement to service connection for a skin disorder as 
a result of exposure to ionizing radiation for purposes of 
accrued benefits.  

10.  Entitlement to service connection for a urinary bladder 
disorder as a result of exposure to ionizing radiation for 
purposes of accrued benefits.  

11.  Entitlement to an increased (compensable) evaluation for 
defective vision for purposes of accrued benefits.  

12.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from December 1943 to August 
1946.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a January 1998 decision by the 
RO which denied entitlement to service connection for the 
disabilities shown on the first page of this decision for 
accrued benefits purposes, denied an increased rating for 
defective vision for accrued benefits purposes, and denied 
service connection for the cause of the veteran's death.  The 
Board remanded that appeal to the RO for additional 
development in August 1999.  

The issue of entitlement to service connection for the cause 
of the veteran's death is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran participated in the assault and capture of 
Iwo Jima in World War II.  

3.  For purposes of accrued benefits, the veteran is shown as 
likely as not to be suffering from disability manifested by 
PTSD due to combat experiences.  

4.  For purposes of accrued benefits, a back disorder was not 
present in service or until many years thereafter.  

5.  For purposes of accrued benefits, the record at the time 
of death includes no competent evidence of hearing loss for 
VA purposes.  

6.  For purposes of accrued benefits, tinnitus was not 
present in service or until many years thereafter.  

7.  For purposes of accrued benefits, the record at the time 
of death includes no competent evidence of a kidney disorder 
that was causally linked to any incident of service, to 
include exposure to ionizing radiation.  

8.  For purposes of accrued benefits, a respiratory disorder 
was not present in service or until many years thereafter, 
and there is no competent evidence that any respiratory 
disorder was related military service, to include exposure to 
ionizing radiation.  

9.  For purposes of accrued benefits, adenocarcinoma of the 
stomach is the result of exposure to ionizing radiation; 
however, for purposes of accrued benefits, other chronic 
gastrointestinal disorders, including uncontrollable bowels, 
or acute abdominal disorder were not present in service or 
until many years after service, and there is no competent 
medical evidence that they were related to any incident of 
service, to include exposure to ionizing radiation.  

10.  For purposes of accrued benefits, the record at the time 
of death includes no competent evidence of a bladder disorder 
(other than urethritis), which was causally linked to any 
incident of service, to include exposure to ionizing 
radiation.  

11.  For purposes of accrued benefits, the record at the time 
of death includes no competent evidence of a skin disorder 
that was causally linked to any incident of service, to 
include exposure to ionizing radiation.  

12.  For purposes of accrued benefits, at the time of death, 
the veteran's best-corrected vision in the left eye was 
20/80, and 20/40 in the right eye.  


CONCLUSIONS OF LAW

1.  The veteran's PTSD was incurred in wartime service; 
entitlement to service connection for PTSD for the purpose of 
accrued benefits is warranted. 38 U.S.C.A. §§ 1110, 1137, 
5100, 5102, 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f), 3.1000 (2003).  

2.  A back disorder was not incurred or aggravated by 
military service; entitlement to service connection for 
purposes of accrued benefits, is not warranted.  38 U.S.C.A. 
§§ 1110, 5100, 5102, 5103, 5103A, 5107, 5121 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.1000 (2003).  

3.  Defective hearing was not incurred or aggravated by 
military service, nor may it be presumed to have been 
incurred in service, for purposes of accrued benefits.  38 
U.S.C.A. §§ 1110, 1112(c), 5100, 5102, 5103, 5103A, 5107, 
5121 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.1000, 4.85, 4.86 (2003).  

4.  Tinnitus was not incurred or aggravated by military 
service, nor may it be presumed to have been incurred in 
service, for purposes of accrued benefits.  38 U.S.C.A. 
§§ 1110, 1112(c), 5100, 5102, 5103, 5103A, 5107, 5121 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.1000 
(2003).  

5.  A kidney disorder was not incurred or aggravated by 
military service; entitlement to service connection for 
purposes of accrued benefits, is not warranted.  38 U.S.C.A. 
§§ 1110, 1112(c), 5100, 5102, 5103, 5103A, 5107, 5121 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.1000 (2003).  

6.  A respiratory disorder, including a lung disorder and 
shortness of breath, was not incurred in or aggravated by 
military service; entitlement to service connection for 
purposes of accrued benefits, is not warranted.  38 U.S.C.A. 
§§ 1110, 1112(c), 5100, 5102, 5103, 5103A, 5107, 5121 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.1000 (2003).  

7.  For purposes of accrued benefits, adenocarcinoma of the 
stomach is presumed to have been caused by exposure to 
ionizing radiation; however, a gastrointestinal disorder, 
including uncontrollable bowels, and acute abdominal disorder 
was not incurred in or aggravated by military service, nor 
may such a disorder be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112(c), 1113, 1116, 1131, 1137, 
5102, 5103, 5103A, 5106, 5107, 5121 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2003).  

8.  A headache disorder was not incurred or aggravated by 
military service; entitlement to service connection for 
purposes of accrued benefits, is not warranted.  38 U.S.C.A. 
§§ 1110, 1112(c), 5100, 5102, 5103, 5103A, 5107, 5121 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.1000 (2003).  

9.  A skin disorder was not incurred or aggravated by 
military service; entitlement to service connection for 
purposes of accrued benefits, is not warranted.  38 U.S.C.A. 
§§ 1110, 1112(c), 5100, 5102, 5103, 5103A, 5107, 5121 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.1000 (2003).  

10.  A urinary bladder disorder was not incurred or 
aggravated by military service; entitlement to service 
connection for purposes of accrued benefits, is not 
warranted.  38 U.S.C.A. §§ 1110, 1112(c), 5100, 5102, 5103, 
5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.1000 (2003).  

11.  The criteria for an increased evaluation to 10 percent 
for defective vision of the left eye, for purposes of accrued 
benefits are met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.84a, 
Part 4, including Diagnostic Code 6079 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), stands for the proposition that the plain 
language of [VCAA] requires that notice to a VA claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after", the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  38 U.S.C. §§ 5100, 5103(a).  The Court also held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  
Finally, the Court held that VCAA included a fourth element 
of the requisite notice, requiring that VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim" (emphasis 
in original).  However an opinion of the VA General Counsel 
has held that this statement by the Court is dicta, and 
hence, is not binding on Board decisions.  (VAOPGCPREC 1-
2004, (February 2004)).

In this case, the rating action of January 1998 was issued 
before the RO provided the appellant with notice of VCAA.  
Thus, in order to satisfy the holding in Pelegrini, the Board 
would have to dismiss as void ab initio, the rating decision 
of the RO which was promulgated prior to providing the 
appellant full VCAA notice.  The result of this action would 
require that the entire rating process be reinitiated, with 
the claimant being provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action, 
the filing by the claimant of a notice of disagreement, the 
issuance of a statement of the case, and finally, the 
submission of a substantive appeal by the claimant.  

The Board concludes that information and discussions as 
contained in the January 1998 rating decision and the January 
2003 statement of the case, have provided the appellant with 
sufficient information regarding the applicable regulations.  
Additionally, these documents notified her why this evidence 
was insufficient to award the benefits sought.  Thus, the 
appellant has been provided notice of what VA was doing to 
develop the claim, notice of what she could do to help her 
claim, and notice of how her claim was still deficient.  
Because no additional evidence has been identified by the 
appellant as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the appellant what evidence would be secured by VA and 
what evidence would be secured by the appellant is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

A Certificate of Death shows that the veteran died at home on 
November 20, 1997.  The immediate cause of death was coronary 
occlusion due to arteriosclerotic heart disease; other listed 
conditions included adenocarcinoma of the stomach and chronic 
obstructive pulmonary disease.  An autopsy was not performed.  

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis of a back disorder, 
hearing loss, tinnitus, kidney disorder, respiratory or lung 
disorder, gastrointestinal disorder, including uncontrollable 
bowels, stomach disorder, or an acute abdominal disorder, 
headaches, skin disorder, or urinary tract disorder (other 
than urethritis).  Other than a history of defective vision 
on the left, his separation examination in August 1946 showed 
no abnormalities referable to the disabilities for which the 
appellant now seeks service connection for purposes of 
accrued benefits.  Hearing acuity was 40/40 for watch test, 
20/20 for coin click, and 15/15 for whispered voice, spoken 
voice, and binaural spoken voice testing.  There was no 
evidence of any ear or eye pathology or defects.  Uncorrected 
distant vision was 20/20 on the right and 18/20 on the left; 
binocular vision was 20/20.  Respiratory and cardiovascular 
systems were normal, and the veteran's blood pressure was 
122/66 and on repeat, 126/70.  His abdomen and genitourinary 
systems were normal.  The examiner indicated that there were 
no abnormities, and indicated that the veteran was fit for 
active or foreign service.  

The veteran's personnel record reflect that he was a baker 
with the 5th Service Battalion, 5th Marine Division.  However, 
it also showed that the veteran participated in the assault 
and capture of Iwo Jima Volcano Islands as a member of the 
5th Marine Division during the period February 19, to March 
27, 1945.  He also served with the 2nd Service Battalion, 
Second Marine Division and participated in the occupation of 
Nagasaki and Sasebo, Kyushu, Japan from September 24, 1945, 
to June 26, 1946.  

The veteran made no mention of any complaints or treatment 
for back problems, hearing loss, ringing in his ears or 
tinnitus, respiratory problems, gastrointestinal problems, 
including bowel, stomach, or abdominal problems, headaches, 
skin problems or bladder problems (aside from urethritis, for 
which service connection was established) on his original 
application for VA compensation benefits or on application 
for hospital treatment in October 1946.  Furthermore, he made 
no mention of any such problems when examined by VA on 
numerous occasions (including several fee basis examinations) 
in November 1950, January 1951, January 1952, March 1952, 
January 1957, or July, October or December 1958.  The first 
mention of any back problem was on VA examination in March 
1973.  At that time, the veteran reported that he had injured 
his back in industrial accidents in 1949, and 1952; he made 
no mention of any back injury in service.  

On VA examination in November 1950, the veteran's eyes and 
ears, including his hearing were normal.  Hearts and breath 
sounds were normal and there was no evidence of murmur or 
rales.  Neurological examination was normal and his blood 
pressure was 128/80.  The diagnoses included psychoneurosis 
and cystitis.  

Similar normal findings were noted on examinations in January 
1951, January 1952, March 1952, January 1957, and July, 
October and December 1958.  All clinical and diagnostic 
studies, including cyctoscopic and microscopic examinations 
were essentially normal.  The veteran's only complaints 
related to urethral discharge, urinary frequency at night 
with some dysuria and burning at the end of urination.  
However, no specific abnormal findings were noted on any of 
the examinations.  In January 1951, the examiner opined that 
the veteran had a very low grade, mild, chronic type of 
urethritis without any evidence of definite pathology, and 
that no treatment was necessary at that time.  In March 1952, 
the examiner noted that the veteran was intensely nervous and 
commented that his nervousness might be related to his 
urinary frequency.  There was a very small amount of clear, 
almost colorless urethral discharge.  The diagnosis was 
chronic pyelonephritis.  

Examination of the veteran's abdomen in December 1958 was 
negative and there was no evidence of any costovertebral 
angle of tenderness.  Intravenous plylograms (IVP) of the 
kidneys, ureter, and bladder in January 1957 and January 1959 
were essentially normal with no evidence of urinary tract or 
kidney abnormalities.  

VA chest x-ray studies in March 1973 showed the heart and 
lungs were within normal limits.  An IVP showed both kidneys 
were normal in shape, size, and position.  There was normal 
excretion of dye and normal pyelographic pattern on both 
sides.  There were no stones and both ureters and the urinary 
bladder were normal in appearance.  The diagnoses included 
pyuria, mild; chronic prostatitis, and pyelonephritis not 
found.  

In a letter from R. A. Williams, M.D. (veteran's family 
physician) in December 1973, Dr. Williams indicated that the 
veteran had been a patient of his since November 1972.  The 
veteran gave a history of two industrial back injuries, one 
in 1949, diagnosed as back strain, and the other in 1952 when 
he fell from a ladder.  Dr. Williams noted that the veteran 
had been evaluated for respiratory complaints by a pulmonary 
specialist in September 1973, and that the pulmonary studies 
were consistent with chronic bronchitis and pulmonary 
emphysema.  

On VA psychiatric examination in February 1973, the veteran 
complained of loss of bowel control since hemorrhoid surgery, 
and problems with his nerves, back and chest pains.  He was 
depressed, nervous, irritable, and had difficulty falling to 
sleep.  He also reported that he had nightmares about his 
military experiences and became tearful, but said that he did 
not want to talk about it.  The impression included 
depressive neurosis and alcoholism, in remission.  The 
examiner commented that it was difficult to determine whether 
the veteran's present mental condition was due to the 
deterioration in his physical health or related to his 
military experiences without a more detailed medical, social, 
and psychiatric history and further evaluation.  

The record indicates that the veteran apparently filed a 
claim for black lung disease with Social Security 
Administration sometime in 1973.  A letter from that Agency 
in May 1974 indicated that the veteran was not eligible for 
benefits as diagnostic studies did not show that he had 
pneumoconiosis or a disabling lung disease.  

In a letter to his congressman in June 1974, the veteran 
reported that he worked in various coal mines subsequent to 
service for 11 or 12 years, that his breathing was bad, and 
that he was unemployed.  He stated that he was rated 50 
percent disabled by the "Industrial Commission" due to a 
back disorder.  

In a letter dated in April 1977, Dr. Williams opined that the 
veteran was totally disabled due multiple disabilities, 
including two industrial back injuries, severe anxiety 
neurosis, chronic bronchitis, pulmonary emphysema, and severe 
obstructive pulmonary impairment.  

VA pulmonary function studies in August 1980 showed evidence 
of early obstructive lung disease with slight emphysema.  

In a letters dated in September and October 1981, the veteran 
reported that he injured his back during service when a 500 
pound oven fell from a truck and struck him in his back.  He 
said that he worked in coal mines, coal dust, and heavy 
equipment operator and breathed too much smoke at the places 
he worked after service.  

When evaluated by VA in February 1982, the veteran complained 
of ringing in his ears, chronic headaches, back pain, lung 
condition, chest pain, body rash, and severe stomach 
problems.  On examination, there was no evidence of a skin 
rash; ears were within normal limits; there were no murmurs, 
bruits, edema, or clubbing, and the heart was not enlarged.  
His lungs were clear, and his abdomen was firm and not tender 
to palpation.  Except for myopia and presbyopia, an eye 
examination was normal and corrected vision was excellent.  A 
chest x-ray study was normal; x-rays reflect that there was 
mild degenerative changes scattered in the cervical spine, 
and no abnormalities of the lumbosacral spine.  

A June 1982 ENT report noted a reported history of tinnitus 
since service.  On examination, the veteran's ears were 
irrigated from cerumen, tympanic membranes were normal, and 
speech perception in whispered range was within normal 
limits.  Pure tones in the high frequency range were 
considerably reduced mostly in the 4,000 CPS.  The diagnosis 
was high tone deafness associated with intractable tinnitus.  

The evidentiary record includes letters from several Marines 
who served with the veteran in the south pacific during World 
War II.  The letters confirm the veteran's account of having 
served in Nagasaki and on Iwo Jima.  The Marines also 
confirmed that an ammunitions dump exploded while they were 
on Iwo Jima.  However, none of the statements related any 
knowledge that the veteran had been buried from debris from 
the explosion or that he was in close proximity to the 
explosion.  

A VA fee basis optometric examination report dated in 
September 1992 noted examination of the veteran in December 
1991 with a diagnosis of developing cataracts on each eye 
which had cause his prescription to change.  

On VA psychiatric examination in November 1996, the veteran 
provided a detailed description of his experiences on Iwo 
Jima and in Nagasaki during World War II, and of his 
recurring symptoms since his discharge from service.  The 
examiner included a description of the clinical findings and 
offered an in-depth analysis of the findings with the 
criteria for PTSD.  The examiner concluded that the veteran 
met all of the criteria for a diagnosis of PTSD.  

A letter from a private psychiatrist, E. J. Goold, dated in 
December 1997, indicated that the veteran had been referred 
to him in June 1987 for evaluation of conditions resulting 
from an industrial accident.  Dr. Goold noted that over time, 
the veteran began to discuss his feelings concerning his 
military service and his recurring memories and dreams of his 
experiences.  At times, the veteran went into a state of 
panic and distress when discussing these matters.  Dr. Goold 
opined that in addition to the anxiety resulting from the 
industrial injury, the veteran also suffered from PTSD as a 
direct and proximate consequence of his military experiences.  

A letter from Dr. Williams dated in February 1998, offered 
the opinion that the veteran's death from a heart attack was 
caused by stress relating to his military service.  

The evidentiary also includes several additional letters from 
Dr. Williams received at various times, most recently in 
February 1998, in which he noted a history of a back injury 
and treatment for scabies in service, history of headaches, 
lung condition, manifested by shortness of breath, hearing 
loss and tinnitus, stomach distress and uncontrollable 
bowels, and chronic anxiety and depression.  Dr. Williams 
opined that all of the veteran's disabilities were related to 
military service.  

Associated with the claims folder is a surgical pathology 
report dated in September 1997.  The report indicated that 
microscopic findings revealed the presence of detached, 
ulcerate, small, highly atypical fragments suspicious for 
poorly differentiated adenocarcinoma, and benign gastric 
mucosal fragments with active and chronic gastritis.  The 
report was referred to the pathologist who commented that two 
fragments were highly suspicious for adenocarcinoma, but that 
two other fragments were entirely non-neoplastic, raising the 
possibility of a metastatic lesion to the stomach (such as a 
pancreatic primary) rather than a gastric primary, and that 
additional diagnostic studies were necessary to determine the 
exact nature and etiology of the mass.  

Service Connection - In General

Upon the death of a veteran, periodic monetary benefits to 
which the veteran was entitled on the basis of evidence in 
the file at the date of death, and due and unpaid for a 
period of not more than two years prior to death, may be paid 
to the spouse of the veteran, among others.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2003); see generally 
Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 90 (1998).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or where arthritis or sensorineural hearing 
loss are demonstrated to a compensable degree within one year 
of separation from service, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1112, 1113; 38 C.F.R. § 3.303, 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in active service.  § 3.303(d) (2003).  

The record reflects that, at the time of his death, the 
veteran had an appeal pending with the Board for all of the 
issues as shown on the first page of this decision.  
Accordingly, for the appellant to be entitled to accrued 
benefits, the evidence must reflect that the veteran was 
entitled to the benefits he was seeking on appeal at the time 
of his death.  Only the evidence that was of record on the 
date of the veteran's death is for consideration in 
determining whether the appellant is entitled to accrued 
benefits.  38 C.F.R. § 3.1000(d)(4) (2003).  

PTSD

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  If the evidence 
establishes the veteran engaged in combat with the enemy and 
the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the clamed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f) (2003); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  

The service personnel records show that the veteran served 
with the 5th Service Battalion, 5th Marine Division during 
service, and participated in the assault and capture of Iwo 
Jima Volcano Islands as a member of the 5th Marine Division 
from February 19, to March 27, 1945.  Although his primary 
duty as shown in his personnel records was that of a baker, 
as a Marine, it would not be inconsistent with his duty 
assignment to have served as an infantryman during combat 
operations, particularly during the battle of Iwo Jima.  The 
veteran's reported stressors have been consistent with the 
circumstances and conditions of his military service and are 
plausible.  The record also includes statements from several 
other Marines who confirm some of the stressor events claimed 
by the veteran.  In addition, a VA psychiatrist examined the 
veteran and concluded that he met all of the criteria for a 
diagnosis of PTSD.  

As indicated above, service connection for PTSD requires the 
presence of three elements: a current diagnosis of PTSD; 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and medical evidence of a causal 
connection between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

Here, the record shows that the veteran participated in the 
retaking of Iwo Jima, that he has a confirmed diagnosis of 
PTSD, and that at least some of his stressors have been 
confirmed by others who were present.  Accordingly, the Board 
finds that service connection for PTSD is warranted, for 
purposes of accrued benefits.  

Radiation Claims

Service connection for a disability claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 12 Vet. App. 145 (1999); aff'd, 232 F.3d 908 (Fed. 
Cir. 2000) (table).  First, there are certain types of 
cancers that are presumptively service connected specific to 
radiation-exposed veterans under 38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  Second, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311, if 
the condition at issue is one of the "radiogenic diseases" 
listed in 38 C.F.R. § 3.311(b).  Third, direct service 
connection may be established under 38 C.F.R. § 3.303(d) by 
showing that the disease or malady was incurred during or 
aggravated by service.  

In Hayes v. Brown, 4 Vet. App. 355, 360-61 (1993), the United 
States Court of Appeals for Veterans Claims (Court) 
interpreted the interplay between 38 U.S.C.A. § 5121(a), 38 
C.F.R. § 3.1000(d)(4)(i), and several provisions of VA Manual 
M21-1 as providing, in sum, that post-death evidence which 
may be considered in accrued benefits claims as being in the 
file includes the following: (1) government records and 
records generated by or in VA control and which could 
reasonably be expected to be a part of the record; (2) 
evidence accepted after death for the purpose of verifying or 
corroborating evidence in file; and (3) hospital or 
examination reports that may be deemed to be included in the 
term VA examination (within the meaning of 38 C.F.R. § 
3.327(b)(1)).

The certificate of death listed adenocarcinoma of the stomach 
as a disability contributing to, but not directly related to 
the cause of death.  Two other documents, received after the 
veteran's death include a September 1997 pathology report.  
The pathologist commented that two fragments were highly 
suspicious for adenocarcinoma, although additional testing 
was recommended.  The second document, a February 1998 
statement from the veteran's physician noted that the veteran 
had been recently diagnosed with stomach cancer.  While these 
documents were not of record at the time of the veteran's 
death, they may be considered in this case as "evidence 
accepted after death for the purpose of verifying or 
corroborating evidence in file".  Hayes v. Brown.  
Furthermore, there is no evidence of record disputing this 
diagnosis.  In addition, service personnel records establish 
the veteran's presence at Nagasaki, Japan, from December 1, 
1945, to January 4, 1946.  Applying the doctrine of 
reasonable doubt in this case, service connection for 
adenomacarcinoma of the stomach resulting from exposure to 
ionizing radiation for purposes of accrued benefits is 
established.

In the instant case, it is clear that the remaining 
disabilities for which the appellant seeks service connection 
based on radiation exposure for purposes of accrued benefits 
are not ones for which presumptive service connection may be 
granted.  Thus, presumptive service connection for kidney, 
respiratory, headache, urinary tract, skin, and 
gastrointestinal disorders (other than stomach cancer), 
including uncontrollable bowels and an unspecified acute 
abdominal disorder due to radiation exposure is not 
warranted.  McCartt v. West, 12 Vet. App. 164 (1999); 38 
C.F.R. §§ 3.307, 3.309.  

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 
F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 
Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  

In light of the holding in Combee, the Board will address the 
claimed disabilities on a direct basis.  

Back Disorder, Defective Hearing, Tinnitus, Kidney, 
Respiratory, 
Gastrointestinal, Headache, Skin, and Urinary Bladder 
Disorders

The service medical records including his separation 
examination in 1946, are negative for any complaints, 
treatment, or abnormalities referable to any back problems, 
hearing loss, tinnitus, headaches, respiratory, 
gastrointestinal, or skin disorders, or any additional 
urinary or kidney problems (other than urethritis, for which 
service connection has been established).  The veteran was 
rated 10 percent for urethritis for many years, but there was 
no pending claim for an increased rating for urethritis at 
the time of his death.  Therefore, the Board discussion of 
the issues of service connection for urinary bladder and 
kidney disorders for purposes of accrued benefits will 
limited to any additional disabilities apart from the 
symptoms associated with his service-connected urethritis.  

Although the veteran asserted that he had chronic back 
problems, hearing loss, and tinnitus since service, he never 
mentioned any such problems on his original application for 
VA compensation received in October 1946, or when seen by VA 
on numerous occasions thereafter, until some 27 years after 
his discharge from service.  The first mention of a back 
problem was on VA examination in March 1973.  At that time, 
he also reported trouble with bowel movements and respiratory 
problems.  It is significant to note that in March 1973, the 
veteran did not relate his back problem or any of his other 
complaints to military service.  Rather, he reported that his 
back problems were related to industrial injuries in 1949 and 
1952.  In fact, he never mentioned a history of a back injury 
in service until 1981, when he first sought service 
connection for a back disorder.  Complaints of chronic 
headaches, a skin disorder, and a kidney condition were first 
reported on VA examination in February 1982.  

In this case, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for a 
back disorder, hearing loss, tinnitus, kidney, respiratory, 
gastrointestinal, headache, skin, or urinary bladder 
disorders, for purposes of accrued benefits.  There is no 
evidence that the veteran had any such disabilities in 
service, or sensorineural hearing loss or arthritis of the 
spine within the first year after his separation from 
service.  As to the back disorder, the evidentiary record 
includes several statements from the veteran and Dr. Williams 
in which they initially related his back problems to 
industrial injuries subsequent to military service.  The fact 
that he applied for worker's compensation and was apparently 
rated by the Industrial Commission as being 50 percent 
disabling because of the back injuries, is further evidence 
against finding that his a back disorder was present in 
service.  

The record at the time of death does not show that the 
veteran had a hearing loss for VA purposes.  While the 
evidence of record indicated that he had some decreased 
hearing in 1982, there are no records showing that he had a 
hearing loss for VA purposes, as defined by 38 C.F.R. 
§ 3.385, so as to meet the criteria for service connection 
for hearing loss.  

Likewise, there is no evidence of record showing that he had 
a kidney disorder, non-malignant gastrointestinal disorder, 
skin disorder, or urinary bladder disorder (other than 
urethritis) at the time of death.  The veteran had been 
evaluated at a private medical facility for a stomach mass a 
couple of months prior to his death.  However, the pathology 
report was not of record at the time of death.  Moreover, the 
microscopic findings were insufficient to render a definitive 
diagnosis, and the veteran expired before further studies 
could be undertaken.  Absent evidence of a kidney disorder, 
gastrointestinal disorder, skin disorder, or urinary bladder 
disorder (other than urethritis) at the time of death, there 
can be no basis for service connection for purposes of 
accrued benefits.  

The Board is cognizant of the statements offered by the 
veteran's family physician to the effect that all of the 
disabilities now at issue on appeal were related to military 
service.  However, Dr. Williams did not begin treating the 
veteran until 1972, some 26 years after his discharge from 
service.  Thus, his opinion is based primarily on a history 
as provided by the veteran.  Furthermore, Dr. Williams did 
not offer any discussion or analysis of the facts, nor did he 
provide any specific rational for his conclusions.  Moreover, 
Dr. Williams is a family physician and is not shown to have 
any particular medical expertise in orthopedics, audiology, 
gastroenterology, pulmonology, neurology, or oncology.  The 
Board is not bound to accept a diagnosis based solely on an 
unsubstantiated history as provided by the veteran.  Wood v. 
Derwinski, 1 Vet. App. 190 (1990).  As there was no evidence 
of a back disorder, defective hearing, tinnitus, a kidney 
disorder, respiratory disorder, a non-malignant 
gastrointestinal disorder, skin disorder, urinary bladder 
disorder (other than urethritis), or a headache disorder in 
service or during service or the presumptive period following 
discharge from service, the Board finds no basis to grant 
service connection for the claimed disabilities for purposes 
of accrued benefits.  Accordingly, the appeal is denied.  

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

At the time of the veteran's death, his defective vision of 
the left eye was rated noncompensably disabling pursuant to 
Diagnostic Code (DC) 6079.  Under this Code, a noncompensable 
evaluation is warranted when best corrected vision is 20/40 
in both eyes.  38 C.F.R. § 4. 84a (2003).  

Visual acuity is rated based on best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.  
Ratings are determined by the intersection of the horizontal 
row appropriate for one eye and the vertical column 
appropriate to the other eye from Table V.  38 C.F.R. 
§§ 4.83a, 4.84a, Table V (2003).  

The ophthalmologic findings on VA eye examination in November 
1996 showed the veteran's visual acuity in his left eye was 
correctable to 20/80, and to 20/40 in the nonservice-
connected right eye.  Such level of visual acuity warrants 
the assignment of a 10 percent rating under DC 6079.  The 
veteran was also found to have a superficial epithelial scar 
on the left cornea which was not in the line of sight, mild 
retinal pigment epithelial defect on the left, and senile 
cataracts, bilaterally.  However, at the personal hearing in 
July 1996, the veteran specifically stated that he was not 
seeking service connection for cataracts.  Therefore, any 
additional eye disability due to cataracts is not before the 
Board.  

A rating in excess of 10 percent is warranted when vision in 
one eye is at least 20/70 with vision in the other eye of 
20/50 or worse.  The diagnostic findings on the most recent 
VA eye examination did not show a level of impairment of 
visual acuity so as to warrant a rating in excess of 10 
percent.  

As indicated above, the veteran's best corrected visual 
acuity at the time of death satisfied the criteria for a 10 
percent evaluation under DC 6079, and no greater.  
Accordingly, a 10 percent evaluation for defective vision in 
the left eye for purposes of accrued benefits, is warranted.  


ORDER

Service connection for PTSD, for the purpose of accrued 
benefits, is granted.  

Service connection for a back disorder for the purpose of 
accrued benefits is denied.  

Service connection for defective hearing for the purpose of 
accrued benefits is denied.  

Service connection for tinnitus for the purpose of accrued 
benefits is denied.  

Service connection for a kidney disorder for the purpose of 
accrued benefits is denied.  

Service connection for a respiratory disorder as a result of 
exposure to ionizing radiation for the purpose of accrued 
benefits is denied.  

Service connection for adenocarcinoma of the stomach 
resulting from exposure to ionizing radiation, for purposes 
of accrued benefits, is granted.

Service connection for a gastrointestinal disorder, to 
include uncontrollable bowels, a stomach disorder, an acute 
abdominal disorder as a result of exposure to ionizing 
radiation for the purpose of accrued benefits is denied.  

Service connection for a headache disorder for the purpose of 
accrued benefits is denied.  

Service connection for a skin disorder for the purpose of 
accrued benefits is denied.  

Service connection for a urinary bladder disorder for the 
purpose of accrued benefits is denied.  

An increased evaluation to 10 percent for defective vision of 
the left eye for the purpose of accrued benefits is granted, 
subject to VA regulations pertaining to the payment of 
monetary benefits.  


REMAND

Under the provisions of 38 U.S.C.A. § 1310, dependency and 
indemnity compensation is awarded if a service-connected 
disability was either the principal or a contributory cause 
of the veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2003).  A principal cause of death is one 
which, alone or jointly with another disorder, was the 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is one which, though not related to the principal 
cause, contributed substantially or materially or combined 
with other disorders to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  However, minor service-connected 
disabilities, or those of a static nature or not affecting 
vital organs, would not be held to have contributed to death 
that was due primarily to an unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).  

In addition, dependency and indemnity compensation is 
awarded, under the provisions of 38 U.S.C.A. § 1310, if a 
disorder which was either the principal or a contributory 
cause of the veteran's death can be service connected.  That 
is, service connection may be granted, post mortem, for a 
disorder shown to have actually been incurred in service and, 
if the disability thus service connected is shown to have 
been the principal or a contributory cause of death.  In such 
a case, service connection for the cause of the veteran's 
death is granted.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.312 (2003).  Establishing service 
connection for a disorder that was a principal or 
contributory cause of death requires competent evidence of an 
etiologic relationship between events in service, or an 
injury or disease incurred there, and the disorder that was a 
principal or contributory cause of death.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

In light of the favorable decision granting service 
connection for PTSD and adenocarcinoma of the stomach for 
purposes of accrued benefits, and the private medical opinion 
of record by Dr. Williams relating the veteran's death to 
stress from PTSD, the Board finds that additional development 
must be undertaken on the issue of entitlement to service 
connection for the cause of the veteran's death.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Therefore, to ensure full compliance with due process 
requirements, it is the decision of the Board that further 
development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  

2.  The RO should obtain all VA medical 
records regarding treatment for PTSD or 
stomach cancer since 1996 for association 
with the claims folder.  If any records 
cannot be obtained, the appellant should 
be so informed and it should be 
documented in the claims folder.  

3.  The claims file and all clinical 
records obtained pursuant to this remand 
should be reviewed by a cardiology 
specialist.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not (50/50 or more 
likelihood) that the principal cause 
(singly or jointly with some other cause) 
or immediate or underlying cause of the 
veteran's death was etiologically related 
to stress from PTSD or to stomach cancer, 
or whether it is at least as likely as 
not that PTSD symptoms or stomach cancer 
contributed materially and substantially 
to cause the veteran's death.  The 
examiner should describe the findings in 
detail and provide a complete rationale 
for all opinions and conclusions; any 
opinion should be supported by reference 
to specific medical records on file.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if the examiner 
has responded to all questions posed.  If 
not, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2003).  

5.  After the requested development has 
been completed, the RO should review the 
claim.  The RO should adjudicate the 
merits of the claim based on all the 
evidence of record and all governing 
legal authority, including VCAA and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied the 
appellant and her representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in the VCAA or other 
legal precedent.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



